Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-5 are presented for examination. Applicant filed an amendment on 9/7/22 amending claims 1, 4 and 5. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-5 based on 35 U.S.C. 103, however, the examiner has maintained the grounds of rejections of claims 1-5 based on 35 U.S.C. 101 and new grounds of rejections of claims 1-20 under pre-AIA  35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that Maeda does not disclose deleting one bundle of two bundles between which a difference in detected value is smallest in the unit space, comparison between bundles in the unit space to determine which bundle in the unit space is to be deleted, the examiner respectfully disagrees, Maeda discloses “data is read out from learning data (S41), a similarity among data is sequentially calculated for each piece of data included in the learning data (S42), and similarities are determined (S43). When similarity is high, duplication of data is considered and data is deleted from the learning data (S44) to reduce the amount of data and to minimize capacity” (Maeda, [0081]) and “In FIG. 10, an anomaly detection system according to the second embodiment of the present invention includes a learning data storing unit 41, an inter-data similarity calculating/computing unit 42, a similarity determining unit 43, a unit for determining deletion/addition from/to learning data 44, and a data deletion instructing unit 45. The inter-data similarity calculating/computing unit 42 calculates and computes a similarity among a plurality of pieces of learning data read out from the learning data storing unit 41, the similarity determining unit 43 determines the similarity, the unit for determining deletion/addition from/to learning data 44 determines deletion/addition from/to the learning data, and the data deletion instructing unit 45 executes an instruction to delete learning data in the learning data storing unit 41” (Maeda, see [0083]). Maeda discloses determining the similarity between data in a learning data storing unit (i.e. an unit space), and deleting duplicated data (i.e. deleting one bundle of two bundles between which a difference in detected value is smallest) in the learning data storing unit. Therefore, Maeda discloses the limitation.
Applicant argues that the claims of the present application do not fall within any of the grouping for judicial exception enumerated in the 2019 101 guidelines, the examiner respectfully disagrees, claims 1, 4, and 5 recites “updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, deletes one bundle from the plurality of bundles of detected values configuring the unit space so that, when adding the bundle of detected values to the unit space as a new bundle, the deleted one bundle is replaced with the new bundle, randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space, and deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, any one bundle, among bundles including detected values with highest frequency of appearance in the unit space or one bundle of two bundles between which a difference in detected value is smallest in the unit space”, it is noted that updating/adding/deleting data as described in paragraph [0045]-[0074] does not involve intensive calculation/data processing that cannot be performed in a human mind, for example a human mind can easily determine a difference (0.005) between detected values as being the smallest difference among the differences between a few detected values, therefore, updating/adding/deleting data as described in paragraph [0045]-[0074] is a mental process which is a judicial exception enumerated in the 2019 101 guidelines.
Applicant argues that the judicial exception is integrated into a practical application by citing multiple paragraphs of the specification, it is noted that the particular advantage cited in the paragraphs is to improve the calculation of a Mahalanobis distance of bundles of detected values, calculating Mahalanobis distance of bundles of detected values constitutes mathematical concepts such as performing mathematical calculations which is also a judicial exception enumerated in the 2019 101 guidelines, an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a) II).
Applicant further argues that the claims include additional elements that are sufficient to amount to significantly more than the judicial exception, it is noted that the examiner has provided court decisions for the additional elements in the claims to show that the additional elements that are sufficient to amount to significantly more than the judicial exception, please see below for the detailed 35 U.S.C. 101 rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detected value acquiring unit in claim 1, deletion processing unit in claim 1-3, first processing unit in claims 1-3, second processing unit in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-5 are directed to an abstract idea. Under Step 1, claims 1-5 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, deletes one bundle from the plurality of bundles of detected values configuring the unit space so that, when adding the bundle of detected values to the unit space as a new bundle, the deleted one bundle is replaced with the new bundle, randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space, and deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, any one bundle, among bundles including detected values with highest frequency of appearance in the unit space or one bundle of two bundles between which a difference in detected value is smallest in the unit space”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, deletes one bundle from the plurality of bundles of detected values configuring the unit space so that, when adding the bundle of detected values to the unit space as a new bundle, the deleted one bundle is replaced with the new bundle, randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space, and deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, any one bundle, among bundles including detected values with highest frequency of appearance in the unit space or one bundle of two bundles between which a difference in detected value is smallest in the unit space” is a mental process. As described in the specification [0045]-[0074] of the published document US20220026866 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “deletion processing unit”, “first processing unit” and “second processing unit”. The deletion processing unit, first processing unit and the second processing unit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” is insignificant extrasolution activity, see MPEP 2106.05(g), the “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the deletion processing unit, first processing unit and the second processing unit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 4 is a method claim corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 5 is a program claim corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
	Dependent claims 2-3 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.
	The examiner suggested adding “wherein an operation of a plant is controlled based on the calculated Mahalanobis distance” to the independent claims to overcome the 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190018402 (provided in the 5/7/21 IDS) to Enomoto et al. (hereinafter “Enomoto”), in view of translation of CN102859457 to Fujiwara et al. (hereinafter “Fujiwara”), further in view of US 20120041575 (provided in the 5/7/21 IDS) to Maeda et al. (hereinafter “Maeda”).

	As for claim 1, Enomoto substantially discloses a unit space update device that updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, data bundles as data (Enomoto, see Fig. 1, [0011]-[0013] and [0065] for an abnormality monitoring apparatus that updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance), the unit space update device comprising: a detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle (Enomoto, see Fig. 7-Fig. 9 and their corresponding paragraphs), and a deletion processing unit that deletes one bundle from the plurality of bundles of detected values configuring the unit space (Enomoto, see Fig. 2B, its corresponding paragraphs and [0078]). Enomoto does not explicitly disclose delete one data so that, when adding the data to the unit space as a new data, the deleted data is replaced with the new data, wherein the deletion processing unit has a processing unit that deletes one bundle of two bundles between which a difference in detected value is smallest in the unit space. 
	However, Fujiwara in an analogous art discloses delete one data so that, when adding the data to the unit space as a new data, the deleted data is replaced with the new data (Fujiwara, see [0082]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Fujiwara into the apparatus of Enomoto. The modification would be obvious because one of the ordinary skill in the art would want to collect data efficiently by replacing old data with the new data (Fujiwara, see abstract and [0082]).
	The combination of Enomoto and Fujiwara does not explicitly disclose wherein the deletion processing unit has a processing unit that deletes one bundle of two bundles between which a difference in detected value is smallest in the unit space. However, Maeda in an analogous art discloses the deletion processing unit has a processing unit that deletes one bundle of two bundles between which a difference in detected value is smallest in the unit space (Maeda, see Fig. 9, Fig. 10 and [0081]-[0083]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Maeda into the above combination of Enomoto and Fujiwara. The modification would be obvious because one of the ordinary skill in the art would want to delete duplicate signals to retain signals other than the duplicate signals (Maeda, see [0104]).

	Claim 4 is a method claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

	Claim 5 is a program claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

	As per claim 2, the rejection of claim 1 is incorporated, Maeda further discloses the deletion processing unit has both of the first processing unit and the second processing unit (Maeda, see [0077], [0104], and [0135]-[0136]), and the deletion processing unit selects any one of the first processing unit and the second processing unit to cause the selected one to perform deletion processing when adding the bundle of detected values to the unit space (Maeda, see Fig. 7, its corresponding paragraphs, [0077], [0104], and [0135]-[0136]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Maeda into the above combination of Enomoto and Fujiwara. The modification would be obvious because one of the ordinary skill in the art would want to delete duplicate signals to retain signals other than the duplicate signals (Maeda, see [0104]).

Allowable Subject Matter
Claim 3 would be allowable if the 35 U.S.C. 101 rejection, set forth in this Office action, is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117